Citation Nr: 1508685	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-06 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for diabetes mellitus (type I and type II), to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to August 1967, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a Board video conference hearing held in July 2013 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his claimed diabetes mellitus is the result of herbicide exposure while serving in Vietnam, or in the alternative was incurred in or as a result of service.  Initially, the Board notes that the Veteran did serve in Vietnam and as such the Veteran is presumed to have been exposed to herbicides, including Agent Orange.  

Essentially, at issue in this case is whether the Veteran has Type I or Type II diabetes.  In this regard, diabetes was shown by private clinical records to have been diagnosed as early as 1973 at which time the condition was treated with Diabinese; however, at that point typing for diabetes had not yet been established.  More recent evidence added to the file contains conflicting information.  Upon VA examination of September 2011, diabetes type I was diagnosed.  There was no rationale provided explaining this diagnosis and no opinion was provided as to whether type I diabetes mellitus (if in fact the correct diagnosis) was etiologically related to service.  In contrast, at the July 2013 hearing, the Veteran added a July 2013 private medical statement of Dr. A.K. to the file, indicating that the Veteran followed at the practice since 1973 for diabetes mellitus Type II, for which he was treated with Diabinese from 1973 to 1983.  

An examination is needed to determine whether the Veteran has type I or II diabetes, and in the case of Type I diabetes, whether it manifested to a compensable degree within one year of separation from service.  With these considerations in mind and upon further review of the record, the Board finds that a VA examination is indicated pursuant to VA's duty to assist, so that a fully informed appellate decision may be issued.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for diabetes mellitus.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional private treatment records pertinent to the Veteran's claim.

2.  Schedule the Veteran for an examination with an appropriate clinician for his diabetes mellitus.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) Private medical records dated from 1973 to 2009 chronicling the Veteran's diabetes symptoms and treatment and revealing a diagnosis of diabetes as early as 1973.  

ii) VA examination report of March 2011, diagnosing type I diabetes mellitus. 

iii) A July 2013 private medical statement of Dr. A.K., indicating that the Veteran had been followed since 1973 for diabetes mellitus Type II, for which he was treated with Diabinese from 1973 to 1983. 

iv) The Veteran's July 2013 hearing testimony. 

c) The examiner must specifically state whether the Veteran has type I or type II diabetes mellitus, with a complete explanation for why the diagnosis is provided. 

d) If type I diabetes mellitus is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's type I diabetes began during active service, is related to any incident of service, or manifested (was present, but not yet diagnosed) within one year after discharge from active service in August 1967.

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  The RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


